Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 1 of 19

17 ||

 

ENDORSED
FILED IN MY OFFICE THIS
Peter Strojnik,
7847 N. Central Avenue JUL 02 2020
Phoenix, Arizona 85020
Telephone: (602) 524-6602 CLERK DISTRICT COURT
ps@strojnik.com

IN THE STATE OF NEW MEXICO
28D JUDICIAL DISTRICT BERNALILLO COUNTY

Case No:

PETER STROJNIK, COMPLAINT
Plaintiff,

vs.
ALBUQUERQUE BOCA HOTEL, LP.
DBA CROWNE PLAZA
ALBUQUERQUE

Defendant.

 

 

 

1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
U.S.C, §12101 ef seg. and corresponding regulations, 28 CFR Part 36 and Department
of Justice Standards for Accessible Design (“ADAAG"), (2) New Mexico’s Unfair
Trade Practices Act and (3) common law of negligence and/or negligence per se.

PARTIES

2. Plaintiff Peter Strojnik is an immigrant, a disabled veteran and a senior citizen.

3. Atall times relevant hereto, Plaintiffsuffered from the following physical disabilities:
prostate cancer, genitourinary impairment, renal cancer, severe right-sided neural
foraminal stenosis with symptoms of femoral neuropathy, missing right knee
ameliorated with a prosthesis, limitation on the use of both shoulders, elbows and
wrists, pleurisy, hyper blood pressure.

4. Plaintiff's physical infirmities alleged above do both of the following:

  
   

  

EXHIBIT

_A_

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 2 of 19

wo DB 4 DB WH B&B GH BN oe

yO bb Ww NYO WN HF MF BW Boe ome move mh wen mm ph th tet
oa Aan Fk BN |= SF 6 wh DRA PR DD = S

 

 

 

 

a. Affect neurological, musculoskeletal, respiratory, cardiovascular, reproductive

and genitourinary body systems; and

b. Limit, without regard to mitigated or unmitigated measures, active or inactive

state, remissive or non-remissive condition, the following major life activities:

walking, standing, sitting, bending, sleeping, working, climbing stairs, kicking,

jumping, twisting body, running, reaching, lifting, writing, working, twisting the

wrist, shoulder and elbows, grasping, pushing, opening doors, breathing, getting

in and out of a car, working, carrying stuff and other major life activities.

. Plaintiff has a history of impairments stated in the preceding paragraph.
. Plaintiff is regarded as having a physical conditions that limit major life activities.

. Because of Plaintiff's disabilities, he requires the use of facilities that are accessible

to him and have the standard accessibility features of the construction related

accessibility standards including those required by 42 U.S.C. Sec. 12101 et seq., 28

C.F.R. Part 36 and the 2010 Standards for Accessibility
Design as these laws, standards and regulations relate to
Plaintiff walking, standing, sitting, bending, sleeping,
working, climbing stairs, kicking, jumping, twisting
body, running, reaching, lifting, writing, working,
twisting the wrist, shoulder and elbows, grasping,
pushing, opening doors, breathing, getting in and out of

a Car, Carrying stuff and working.

. Plaintiff has been declared disabled and has been issued

a government disability placard reproduced in the

margin.

| Motor Vehicia Division

OC eae eet Lite ry

on

 

 

 

 

. The effect of Plaintiff's impairments on major life activities and, consequently, on the

personal encounters with accessibility barriers at Defendant’s Hotel, must be

considered in their mitigated, unmitigated, active, inactive, remissive or non-

remissive states. 2008 ADAAA and 28 C.F.R. 36.105.

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 3 of 19

Oo CO ~sF OHO WT Be | Nom

mow NNR NM Rom ee tee
BN RRR SBS = F&F SGaerwaakrkraxn us

  
 

10, Defendant owns, operates, leases, or leases to a lodging business located at 1901
University Blvd., NE, Albuquerque, NM 87102 (“Hotel”).

11.On or about May 23, 2020, Plaintiff travelled from his home to Albuquerque on the
way to Santa Fe.

12. Prior to traveling to Albuquerque, Plaintiff reviewed numerous hotels’ booking
websites to help him determine which identified and described accessibility features
in the hotel and the guest rooms in enough detail to reasonably permit Plaintiff to
assess independently whether the given hotel or guest room met his accessibility
needs.

13. Plaintiff reviewed the booking website for Defendant and discovered the following
28 C.F.R. 36.302(e)(1)(ii) identifications and disclosures:

BOOKING WEBSITES -ACCESSIBILITY INFORMATION
LIL SAAS ASAI L TOM ESTADIO BVA LOTTO SA UOTE CT UOTUTU Cron rey CCene Torre pm vel rel Cees |

 
 

INSUFFICIENT AND MISLEADING ACCESSIBILITY INFORMATION

 

Special Needs

The comfort of each and every one of our
guests is important to us. Learn about the
accessible rooms, spaces and services
available at our hotel here, from TTY devices
and accessible parking, to assistive listening
devices and beyond. Just let us know how we
can best accommodate your stay.

 

 

 

 

 

 

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 4 of 19

Oo fo st DA A S& WD BH

BRO BD BD eee a tet en
BPNSRB POS SF SF Swe TAKA R EH = Ss

 

 

Accessible Public Area Details

The following public areas are accessible:
-Hotel Entrance

-Ail Entrances/Doorways

-Registration Desk

-Public Toilets

-Registration Desk

-Restaurant

Lift Access to All Floors

Lifts Are ADA Compliant

Lift near Accessible Rooms

 

 

 

Accessible Parking Details

Accessible Self-Parking Available

Van Accessible Self-Parking Available
Wheelchair Accessible Parking Spaces: 12
Ramp Access to Property

Ramp Access to Hotef Bar/Lounge.

Ramp Access to Hotei Restaurant

Parking Drop Off Point is adjacent to entrance

 

 

 

 

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 5 of 19

ow oo SN BN HR SB HD HN Oe

B21 RD DD meme tet
wa & WwW HN = © 0 wo ANH UV B® WH NY — ©

2
27
28

A

 

Accessible Guest Room & Bathroom
Details

« Wheelchair Accessible Rooms Available

e ADA Compliant Guest Rooms and Access Routes
« Accassible Door Locks

« Guest Room Furniture Can Be Rearranged

* Emergency Cord/Sutton in Bathroom

« Emergency Cord/Button in Bedroom

¢ Grab Bars and Tall Toilets Available

« Adequate Clear Turning Space in Bathrooms
* Tub with Grab Bars

« Portable Bathtub Seats

e Bathtub Seat

e Handheld Shower wiih Hose

« Built-in Shower Transfer Seais

« Handrails

e RoiLin Showers

¢ Safety Bar in Shower

e Accessible Bathroom Controls

 

 

 

 

Identification of Specific Barrier in Plain Language: Booking website fails to provide
information required by 28 CFR §36,302(c)(1 (ii).

 

‘The manner in which the barriers denied Plaintiff full and equal use or access, and which
deter Plaintiff from visiting the Hotel: Barricr denicd Plaintiff full and cqual access by failing
to identity and describe accessible features in the hutel and guest rooms in cnough detail to
reasonably permit Plaintiff to assess independently whether the hotel or guest room mects his
accessibility nccds.

 

The dates on each particular occasion on which Plaintiff encountered such barricr and
which deter Plaintiff from visiting Hotel: On or about May 23. 2020.

 

 

Table 2.

 

14. Plaintiff personally visited Defendant's Hotel on or about May 23, 2020.

 

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 6 of 19

15.Upon review of the Hotel's accessibility, Plaintiff noted that the Hotel was not
compliant with the ADA and implementing regulations, 28 C.F.R. 36 and 2010
Standards for Accessibility Design.

16. Plaintiff subsequently documented that the parking space was in violation of the
ADA:

Oo © NHN DN WD SB |W BH oe

pow fewh el
eo OS

 

oe
us

Identification.

 

he
>

 

MS BR BD BD BRD RD NR Rete

 

WN
eo

 

 

No marked passenger loading zone.

 

 

6

 
Case 1:20-cv-00843-WJ-GBW

wwe N BD A BR WY HY

10
li
12
13

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Document 1-1 Filed 08/21/20 Page 7 of 19

 

 

 

 

 

cama Le wd “4
Inaccessible snack bar counter.

 

 

 

 
Case 1:20-cv-00843-WJ-GBW

wow eH HR A SF |G Ne

on ~— pw ete eh mh tam
PeReBeRPRBORBESSeH AUKRBADREBEHH= OO

 

 

 

Inaccessible sundry items

 

Document 1-1 Filed 08/21/20 Page 8 of 19

 

 

 
Case 1:20-cv-00843-WJ-GBW Documenti-1 Filed 08/21/20

Page 9 of 19

 

oO @2 NA A SP WH NH Re

oh tet
wo HN =

 

an

a, ‘

 

 

 

15 Inaccessible business center.

 

 

A & Ww NHN - © OW cw ~1 A

 

we
roa)

    

     

 

 

 

Inaccessible bar 1

 

Nm ON
oO ~l

 

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 10 of 19

wo fo KN DH UN S&S WY NY

N N ty a
PN RRP BESTS SC wAIAAAREE HH OO

 

 

 

 

 

 

 

No handrail onleft.

 

 

10

 

meee
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 11 of 19

wow on DH UH BP YW WW —

RO poe tem enh om tah nett er
Pepe RP Bt rtsSoniri andes onHN = SO

 

 

 

ha +

‘

PEAY

Improperly configured handrail,

 

 

 

&

——

 

Mere than § ths to open lobby restroom.

 

roe

 

 

11

 

 
Case 1:20-cv-00843-WJ-GBW Document1-1 Filed 08/21/20 Page 12 of 19

© co ~ HD UN & WwW Ww

_— tues tm emt teh pe ma ttle
mPNRRRBRERBSSREIAABEBHAH SD

 

 

 

 

 

 

 

 

Towel dispenser out of reach range,

 

12

 

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 13 of 19

Oo OC WA WU PB & Nom

BP BND BRD OB Rett teehee part

   

~

Accessible parking slape too steep.

 

Identification of Specific Barrier in Plain Language: As indicate below each photo.

 

The dates on cach particular occasion on which Plaintiff encountered such barrier and
which deter Plaintiff from visiting Hotel: On or about May 23, 2020.

 

 

Table 3.

 

17, Above documented inaccessible elements and routes directly interfere with Plaintiff's
performance of major life activities including walking, standing, sitting, bending,
siceping, working, climbing stairs, kicking, jumping, twisting body, running,
reaching, lifting, writing, working, twisting the wrist, shoulder and elbows, grasping,
pushing, opening doors, breathing, getting in and out of a car, working, carrying stuff
and other major life activitics in a manner that deprive Plaintiff of full and equal
enjoyment of the Hotel.

COUNT ONE
Violation of Plaintiff's Civil Rights under the ADA

18. Plaintiff realleges all allegations heretofore set forth.

19. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
particularly applicable to his mobility, both ambulatory and whcelchair assisted as
alleged above.

20. Plaintiff visited Defendant’s booking website and Defendant’s Hotel and personally

encountered ADA violations documented above.

13

 

 
Case 1:20-cv-00843-WJ-GBW Document1-1 Filed 08/21/20 Page 14 of 19

Oo @2 SN HN UO RO OU RQ le

nN vw YON NM NR NR ON ee eet pet ~s
BSR BOB EoH @= FSF GSE DWAR AEBHE AS

 

 

21. The ADA violations described above relate to Plaintiff's disability and interfere with

Plaintiff's full and complete enjoyment of the Hotel.

22. Plaintiff is deterred from conducting further business with the Hotel until the Hotel

has become fully compliant with the ADA.

23. The removal of accessibility barriers listed above is readily achievable.

24. As a direct and proximate result of ADA Violations, Defendant’s failure to remove

accessibility barriers prevented Plaintiff from equal access to the Defendant’s public

accommodation.

25. The issuance of injunctive relief will resolve, in part, Plaintiffs ADA claim.
WHEREFORE, Plaintiff prays for all rclicf as follows:

A.
B.
C.

7

Relief described in 42 U.S.C. §2000a — 3; and

Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -
Tnjunctive relief order to alter Defendant's place of public accommodation to
make it readily accessible to and usable by ALL individuals with disabilities:
and

. Requiring the provision of an auxiliary aid or service, modification of a policy,

or provision of alternative methods, to the extent required by Subchapter III of
the ADA; and
Equitable nominal damages; and

For costs, expenses and attomey’s fees; and

. All remedies provided for in 28 C.F.R. 36.501 (a) and (b).

COUNT H

(Violation of the New Mexico’s Unfair Practices Act §§57-12-1 ef seq)

26. Plaintiff realleges all alicgations heretofore sct forth.

27. New Mexico's Unfair Practices Act (“UPA”) prohibits the use of unfair or deceptive

trade practices defined, in part, as follows:
57-12-2 Definitions:

D. “unfair or deceptive trade practice’ means an act specifically declared
unlawful pursuant to the Unfair Practices Act, a false or misleading oral or

14

 
Case 1:20-cv-00843-WJ-GBW Documenti1-1 Filed 08/21/20 Page 15 of 19

Oo oN NHN UN PRP WY NH

on TN TH he WwW NO Ol OlUlUwDUlUlUNG UNUM UR Ow Nl CUS

written statement, visual description or other representation of any kind

knowingly made in connection with the sale, lease, rental or loan of goods or

services or in the extension of credit or in the collection of debts by a person

in the regular course of the person's trade or commerce, that may, tends to or

does deceive or mislead any person and includes:

(1) representing goods or services as those of another when the goods or
services are not the goods or services of another,

(2) causing confusion or misunderstanding as to the source, sponsorship,
approval or certification of goods or services;

(3) causing confusion or misunderstanding as to affiliation, connection or

association with or certification by another,
eae

(7) represcnting that goods or services arc of a particular standard, quality or

prade or that goods are of a particular style or model if they are of another;
ees

(14) using cxaggeration, innuendo or ambiguity as to a matcrial fact or failing
to state a material fact if doing so deceives or tends to deceive.

28.Defendant’s representations on its website rclating to the information regarding

“Special Needs”, ‘Accessible Public Area Details” and “Accessible Parking Details”

reproduced in Table 2 above include statements that are misleading with respect to

accessibility elements at the Hotel and use exaggeration, innuendo intended to create

the impression that the Hotel is ADA compliant when it is not. Compare Table 2 with

Table 3.

29. Plintiff has been damaged by Defendant's violation of the UPA in an amount to be
proven at trial, but in no event less than $35,000.00.

30. Defendant's lack of recognition of the rights of the disabled displayed in its marketing
website, and its treatment of disabled individuals as fully bodics, is socially
reprehensible and displays Defendant’s ableism and segregationism.

31. Defendant’s conduct alleged in this Count and clsewhere in thie Complaint is

reprchensible and requires a strong deterrent action in the form of punitive damages’.

 

' Bogle v. Summit Inv. Co., 137 N.M. 80, 107 P.3d 520 (N.M. App. 2005). These
objectives are of critical importance in the ADA context where Plaintiffs have no
monetary recourse other than the imposition of equitable nominal damages under the
ADA and where compensatory damages may be de minimis or difficult to quantify
under negligence law. Akins v. United Steel Workers, AFL-CIO, CLC Local 187, 148
NM. 442, 237 P.3d 744 (NM 2010). See also Sanchez v. Clayton, 117 N.M. 761, 767,

15

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 16 of 19

Oo Oo NN A WN & WD NHN

BR BD BD BRD BRD oe well pa tat eae
PNRPRESKRTSE SSA RBREBH AS

|
|

 

 

WHEREFORE, Plaintiff prays for relief pursuant to 57-12-10 as follows:

A. Injunctive relief requiring Defendant to remediate its unfair and discriminatory
practices; and

B, For damages in an amount to be proven at trial, but in no event less than
$35,000.00; and

C. For punitive damages in an amount commensurate with Defendant’s
reprehensible conduct and the need for deterrence of similar conduct by others,
but in no event less than $50,000.00; and

D. For costs and attorney’s fees; and

E. For leave to amend this Complaint to add class action allegations; and

F. For such other and further relief as the Court may deem just and proper.

COUNT 111
Negligence .

32. Plaintiff realleges all allegations herctofore sct forth.

33. Defendant had a duty to Plaintiff to remove ADA accessibility barriers so that Plaintiff
as a disabled individual would have full and equal access to the public
accommodation.

34. Defendant breached this duty.

35. Defendant is or should be aware that, historically, society has tended to isolate and
segregate individuals with disabilities, and, despite some improvements, such forms
of discrimination against individuals with disabilities continue to be a serious and

pervasive social problem?.

 

877 P.2d 567, 573 (1994) (“Indeed, if the defendant's conduct otherwise warrants punitive
liability, the need for punishment or deterrence may be increased by reason of the very
fact that the defendant will have no liability for compensatory damages." (citing | Dan B.
Dobbs, Law of Remedies § 3.11(10), at 515-16 (2d ed. 1993))). The present case is
illustrative where a compensatory award against the Hotel may be de minimis or difficult
to quantify. Compare with Akins, “The present case is illustrative; a compensatory
award against the Union of a mere $1,661 would hardly deter similar outrageous
conduct against other Union members in the future.”

242 U.S.C. §12101{a)(2)

16

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 17 of 19

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Oo Oo NY HN Wr SF W Ne

36. Defendant knowingly and intentionally participated in this historical discrimination
against Plaintiff, causing Plaintiff damage.
37. Discrimination against individuals with disabilities persists in the use and enjoyment

of critical public accommodations?.

 

38. Defendant’s knowing and intentional persistence in discrimination against Plaintiff
and similarly situated persons caused Plaintiff damage by preventing him from
lodging at Defendant’s Hotel. ‘

39. Individuals with disabilities, including Plaintiff, continually encounter various forms
of discrimination, including outright intentional exclusion, the discriminatory effects
of architectural, overprotective rulcs and policies, failure to make modifications to
existing facilities and practices, exclusionary qualification standards and criteria,
segregation, and relegation to lesser services, programs, activities, benefits, jobs, or
other opportunities’, .

40. Defendant’s knowing and intentional discrimination against Plaintiff reinforces above
forms of discrimination, causing Plaintiff damage.

41. Census data, national polls, and other studies have documented that people with
disabilities, as a group, occupy an inferior status in our socicty, and are severely
disadvantaged socially, vocationally, economically, and educationally’.

42. Defendant's knowing and intentional discrimination has relegated Plaintiff to an
inferior status in socicty, causing Plaintiff damage.

43. The Nation’s proper goals regarding individuals with disabilities are to assure equality
of opportunity, full participation, independent living, and economic self-sufficiency
for such individuals®,

44. Defendant’s knowing, and intentional discrimination has worked counter to our
Nation's goals of equality, causing Plaintiff damage.

45. Continued existence of unfair and unneccssary discrimination and prejudice denies

pcople with disabilities the opportunity to compete on an equal basis and to pursue

 

342 U.S.C. §12101(a)(3)
442 U.S.C. §12101(a)(5)
542 U.S.C. §12101(a)(6)
§ 42 U.S.C. §12101(a)(7)

17

 
Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 18 of 19

Oo fo 4 DN UH & Ww LH —

BD DD Dette tae tah mee met
ww BD = SH O C8 ~ A tA & WwW BN ™ ©

24
25
26
27
28

 

 

 

those opportunities for which our free society is justifiably famous, and costs the
United States billions of dollars in unnecessary expenses resulting from dependency
and nonproductivity’,

46. Defendant’s knowing and intentional unfair and unnecessary discrimination against
Plaintiff demonstrates Defendant’s knowing and intentional damage to Plaintiff.

47, Plaintiff has been damaged by Defendant’s negligence in an amount to be proven at
trial, but in no event less than $35,000.00.

48. Defendant’s breach of duty caused Plaintiff damages including, without limitation,
the feeling of segregation, discrimination, relegation to second class citizen status the
pain, suffering and emotional damages inherent to discrimination and scgregation and
other damages to be proven at trial.

49. According to New Mexico common law, punitive damages serve two important
policy objectives under our state common law: to punish reprehensible conduct
and to deter similar conduct in the future.

50. By violating Plaintiff's civil rights, Defendant engaged in intentional, aggravated and
outrageous conduct.

51.The ADA has been the law of the land since 1991, but Defendant engaged in a
conscious action of a reprehensible character, that is, Defendant denicd Plaintiff his
civil rights, and cause him damage by virtue of segregation, discrimination, relegation
to second class citizen status the pain, suffcring and emotional damages inherent to
discrimination and segregation and other damages to be proven at trial.

52.Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

53. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts, and in no event less than $50,000.00.

WHEREFORE, Plaintiff prays for relief as follows:

 

742 U.S.C. §12101(a)(8)

18

 
_« Case 1:20-cv-00843-WJ-GBW Document 1-1 Filed 08/21/20 Page 19 of 19

poet

wo co “4S OD Te & W ty

mM NM HM NM NO RD RD ORD RD ett ett ett pet
oat NA kN |— GS OO mM BWA A RB DH | Oo

 

 

A. For finding of negligence and/or negligence per se; and

B. For-damages in an amount to be proven at trial; and

C. For punitive damages to be proven at trial; and

D. For such other and further relief as the Court may deem just and proper.
REQUEST FOR TRIAL BY JURY

Plaintiff respectfully requests a trial by jury in issues triable by a jury.
DATED this 22"! day of June, 2020.
PETER STROJNIK

fil p=—

Plaintiff

7847 N. Central Avenue
Phoenix, AZ 85020
602-524-6602

19

 
